—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Justice of the Supreme Court to rescind an order of the Supreme Court, Suffolk County, dated March 21, 1996, and application for poor person relief.
Upon the petition and papers filed in support of the proceeding, and no papers having been filed in opposition or relation thereto, it is
*615Ordered that the application for poor person relief is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Sullivan, J. P., Pizzuto, Altman and Luciano, JJ., concur.